Citation Nr: 1631630	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide, asbestos, and chemical exposure.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for chronic heart failure.

3.  Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

The Veteran's prostate cancer claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2009.  The RO issued a Statement of the Case (SOC) in April 2010.  In May 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's heart and diabetes mellitus claims come before the Board on appeal from March 2015 and April 2016 rating decisions of the RO in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed NODs in March 2016 and May 2016.  The RO has not issued a SOC on these issues yet.

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of the prostate cancer appeal by the Agency of Original Jurisdiction (AOJ) in the May 2014 Supplemental SOC (SSOC), additional pertinent lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss has been raised by the record in a March 2016 NOD, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for chronic heart failure and entitlement to service connection for Type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Ponchatoula and the U.S.S. Hector in the waters offshore of the Republic of Vietnam (Vietnam) and was awarded the Vietnam Armed Forces Expeditionary Medal, but there is no competent and credible evidence that he ever set foot in country or on the inland waterways, and thus has no presumed exposure to Agent Orange or other herbicides, and his lay testimony concerning this is not credible to alternatively establish this exposure on a factual basis.

2.  The prostate cancer is not shown to be causally or etiologically related to his active military service, to include as secondary to in-service herbicide, asbestos, and chemical exposure.






CONCLUSION OF LAW

The claim of entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide, asbestos, and chemical exposure, is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter provided information regarding establishing service connection based on in-service herbicide exposure and asbestos exposure.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A June 2012 letter also provided the Veteran with information regarding establishing service connection based on in-service chemical exposure.  The July 2009 letter was provided prior to the initial AOJ adjudication of his claim in the November 2009 rating decision.  

The June 2012 duty-to-assist letter was not provided before the initial AOJ adjudication of his claim in November 2009.  However, after he was provided the letter, the claim was then readjudicated in the November 2012 and May 2014 SSOCs based on any additional evidence received in response to that additional notice letter.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  In an April 2012 memorandum, the AOJ determined that VA medical records, identified by the Veteran, from the Bonham VA Medical Center (VAMC) dated from April 1967 to May 1967 could not be obtained.  The Veteran was informed about the unavailability of these records in a letter dated in April 2012.  He was provided the opportunity to submit his own copies, which he did not.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by a sufficient rationale.  The Veteran was provided a VA addendum medical opinion in March 2014 by the October 2012 VA examiner.  The opinion was also provided after a review of the claims file and was supported by a sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.
The Board is also satisfied as to substantial compliance with its December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining a VA addendum medical opinion, which was obtained in March 2014.  The remand also directed the AOJ to readjudicate the claim, which was accomplished in the May 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for prostate cancer, which he argues is due to in-service exposure to herbicides, asbestos, or other chemicals.  The Veteran's representative also asserts, in an appellate brief, that the Veteran's current disability manifested in service and that the symptomatology persisted post-service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran asserts, in pertinent part, that his prostate cancer is due to in-service asbestos exposure.  The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (now incorporated in the Live Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h); see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000). 

Additionally, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of this presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2013).

On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id. at 1193-94.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a VSM.  Id.; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).
However, if the veteran did not serve in Vietnam during the Vietnam era, service connection may still be established by proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in October 2012, the Veteran was diagnosed with prostate cancer.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  

In attempting to verify whether the Veteran was actually exposed to asbestos during his active military service with the U.S. Navy, the AOJ sent the Veteran a letter in July 2009 requesting the details of his exposure.  The AOJ also obtained all asbestos-related in-service documentation pertaining to the Veteran from the Joint Services Research and Records Center (JSRRC).  These records do not document that the Veteran was exposed to asbestos during his active military service.  During his U.S. Navy military service, the Veteran's Military Occupational Specialty (MOS) was Boatswain's Mate (BM 0100).  According to The Department of the Navy Job Titles and Probability of Exposure Table, as a Boatswain's Mate, the Veteran's probability of exposure to asbestos was minimal.  The Veteran has not provided any evidence to contradict these findings.

Regarding in-service herbicide exposure, the Veteran asserts that service connection is warranted secondary to his exposure to Agent Orange while serving in the U.S. Navy.  The Veteran does not assert that he went on land in Vietnam.  Instead, he reports that he was exposed to herbicide exposure while aboard the naval ships from the packages being transported on and off the ship and from the ships' prior exposure to Agent Orange when the Veteran was not onboard.  The Board finds that there is simply no objective evidence indicating that the Veteran set foot in or on the inland waterways of Vietnam to establish that he was exposed to herbicides during his active military service.  

The Veteran's DD Form 214 indicates that he is a recipient of the Vietnam Armed Forces Expeditionary Medal.  However, this medal does not establish or presume "service in Vietnam" for purposes of the presumption.  See Manual of Military Decorations and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996); see also Haas, 525 F.3d at 1193-94.  The Veteran's STRs and personnel records are absent for any findings relating to duty or visitation on the actual landmass of Vietnam.  

Notably, however, the Veteran does not contend, and the record does not otherwise show, that he ever stepped foot on the landmass of Vietnam.  Rather, he contends that he was exposed to herbicide agents while stationed aboard a naval vessel that traveled in the waters of Vietnam.  During the Veteran's active military service, the Veteran was stationed aboard the U.S.S. Ponchatoula and the U.S.S. Hector in the waters off the coast of Vietnam.  The Veteran's STRs and personnel records do not document that the Veteran ever went ashore in Vietnam.  During the Veteran's period of active duty from 1963 to 1967, the U.S.S. Ponchatoula and the U.S.S. Hector are also not listed as ships with presumed "brown water" service on VA's "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" Bulletin.  
In a May 2009 memorandum, the JSRRC, in the course of its research efforts, stated that it reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC had found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC found that it could not provide evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Further, in an August 2009 statement, the JSRRC determined that they could not confirm whether the Veteran served in Vietnam.  The JSRRC stated that the Veteran served aboard the U.S.S. Ponchatoula, which was in the official waters of Vietnam in September 1963, October 1964 to November 1964, December 1964, January 1965, and February 1965 to March 1965.  However, the JSRRC found that the records provided no conclusive proof of in-country service for the Veteran.  

Additionally, in June 2014, the Defense Personnel Records Image Retrieval System (DPRIS) reviewed the 1963-1964 command histories, a 1956-1965 ships history, and the deck logs for the time indicated in the claim for the Veteran.  DPRIS stated that the histories and deck logs reveal that the U.S.S. Ponchatoula (AO-148) departed Pearl Harbor, Hawaii on June 3, 1963, for her Western Pacific (WESTPAC) deployment.  In August of 1963 she was part of "???Operation Tire Iron???," replenishing ships, and visited Hong Kong.  During September, the ship was mostly in the vicinity of the Philippines where she refueled various ships until the ship returned to Pearl Harbor on November 21, 1963, and remained there for the rest of 1963.  On October 1, 1964, the U.S.S. Ponchatoula departed Pearl Harbor on another WESTPAC deployment.  The U.S.S. Ponchatoula provided fuel to carriers and support ships operating on Yankee Station in the Gulf of Tonkin.  After each period of replenishment operations, the U.S.S. Ponchatoula would return to Subic Bay, Republic of the Philippines, to reload prior to returning to the combat zone.  The U.S.S. Ponchatoula conducted these operational periods from October 18-November 7, November 18-December 3, December 18-30, 1964, January 25-29, 1965, February 1-15, and February 21 to March 16, 1965.  The U.S.S. Ponchatoula arrived back at Pearl Harbor in early May 1965.  The history and deck logs do not document that the ship transited inland waterways, docked, or that personnel went ashore in Vietnam.

In June 2014, the AOJ made a Formal Finding regarding the lack of information required to verify exposure to tactical herbicide agents, such as Agent Orange, during the Veteran's active military service.  Moreover, there is no evidence that the Veteran was on a ship that was in the waterways of Vietnam.  The Veteran has also not alleged that he was in a small watercraft that came ashore or that he served in a riverboat in the waterways of Vietnam.  Thus, the evidence does not establish that the Veteran served in the inland waters of Vietnam.  

His service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2014).  See VAOPGCPREC 27-97.

For the reasons outlined above, the Board finds that the Veteran did not set foot in or on the inland waterways of Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicide agents, and the presumptive provisions relating to herbicides and prostate cancer are inapplicable here.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

His STRs are also silent for any documentation of chemical exposure, to include lead, diesel fuel, contaminated water, and black oil.  The Veteran's DD-214 Form documents that his MOS was Boatswain's Mate.  The Veteran's MOS does not create a presumption that he was exposed to toxic chemicals during his active military service.  Moreover, his DD-214 Form does not contain any documentation of exposure or interactions with toxic chemicals.  

The Veteran's STRs document that he did not have prostate cancer or abnormalities of his prostate at his April 1963 military entrance examination.  STRs show that in April 1963, the Veteran was diagnosed and treated for acute uretheritis due to gonococci.  The symptom noted at that time was urethral discharge of three days' duration.  In May 1965 the Veteran reported and was treated for blood tinged seepage from his urethra, that the right lobe of the Veteran's prostate was slightly enlarged but non-tender, and that the Veteran had a history of uretheritis.  Similarly, in October 1965 the Veteran complained of and sought treatment for blood in his urine.  No urethral discharge was reported, and the report notes that the Veteran had a history of "strain and uretheritis."  A urinalysis was conducted and uretheritis was diagnosed.  At his April 1967 separation examination, prostate cancer or abnormalities of his prostate were not documented.  His active military service ended in April 1967.  

Turning to the theory of direct service connection, the first post-service relevant documentation of prostate cancer was in a March 2009 private treatment record.  Again, the Veteran's active duty ended in 1967.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was afforded a VA examination in October 2012 to determine the etiology of his prostate cancer.  The examiner reviewed the claims file, interviewed and examined the Veteran, and researched current medical reference material.  Thereafter, the examiner opined that the Veteran's prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's contentions that his in-service exposure to certain chemicals, to include red lead paint primer, zinc chromate, benzene, perchlorate, perfluorooctane sulfernate, tetrocholorothynlene, trichlowethrene, vinyl chloride, and asbestos.  

The October 2012 VA examiner reasoned that, according to the medical reference UpToDate, an article entitled "Risk Factors for Prostate Cancer" stated, "Environmental carcinogens, Agent Orange - Exposure to Agent Orange, an herbicide defoliant sprayed extensively in Vietnam between 1965 to 1971 that contained dioxins, appears to be associated with an increased incidence of prostate cancer.  The cases of prostate cancer arising in those exposed to Agent Orange appear to be more aggressive . . . The initial studies that analyzed a possible relationship between exposure to Agent Orange and the subsequent development of prostate cancer yielded conflicting results . . . These studies were limited by relatively limited numbers of patients, the young age of the cohorts involved, and potential biases of recall about Agent Orange exposure.  The most extensive study analyzed the history of Agent Orange exposure in a cohort of 13,124 Vietnam veterans from the Veterans Administration electronic medical record database . . . Prostate cancer developed significantly more frequently in those exposed to Agent Orange (239 of 6214 men exposed (3.8 percent) versus 124 of 6930 unexposed (2.0 percent).  Among those with prostate cancer, a Gleason score of 8 to 10 was significant more frequent in those exposed to Agent Orange, as was the likelihood of having metastatic disease at presentation (21.8 versus 10.5 and 13.4 versus 4 percent, respectively).  There was no different in the history of PSA screening in those with and without Agent Orange exposure, and a history of Agent Orange exposure was established prior to the diagnosis of prostate cancer in all cases . . .Chlordecone - Chlordecone is an organochlorine insecticide with estrogenic properties, which was widely used in the West Indies from 1973 to 1993.  Chlordecone has been shown to be carcinogenic in laboratory animal models.  A case control series compared plasma levels of chlordecone and exposure history in 623 men with prostate cancer and 671 controls . . .There was a statistically significant increase in the incidence of prostate cancer, which was related to the measured level of this agent as well as exposure history.  The mechanisms underlying these observations require further study."  The examiner stated that no other environmental carcinogens were listed.

The October 2012 VA examiner further reasoned that, according to the reference cited above, exposures to the chemicals cited by the Veteran are not recognized as risk factors for the development of prostate cancer.  Therefore, the examiner found that it was less likely than not that the Veteran's prostate cancer was secondary to his claimed chemical exposure in service.  The examiner stated that of the several known prostate cancer factors, the most important are age, ethnicity, genetic factors, and possibly dietary factors.

A VA addendum medical opinion was obtained in March 2014 by the October 2012 VA examiner.  The VA examiner reviewed the claims file, to include the prior VA examination, prior to providing the medical opinion.  The examiner opined that it was considered unlikely that the Veteran's prostate cancer began in service, or was otherwise etiologically related to his military service.  The examiner reasoned that the Veteran's STRs included episodes of urethritis.  According to the medical reference UpToDate, the examiner stated that urethritis is not a recognized risk factor for the development of prostate cancer.  The examiner noted that there were no prostate conditions or other medical conditions documented in the STRs that are known to cause prostate cancer.   The UpToDate stated that, "SUMMARY - The most important risk factor for the development of prostate cancer is increasing age.  Although prostate cancer is rare in men less than 40 years, its incidence increases progressively thereafter.  Epidemiologic studies have shown that the risk of prostate cancer is higher in African-Americans compared with other ethnic groups.  Prostate cancer occurs at an earlier age in these individuals and is associated with a more
aggressive clinical course than in other ethnic groups.  Genetic factors, such as mutations in BRCA1 and BRCA2, appear to play an important role in the development of certain prostate cancers.  Genome wide association studies are being used to identify other genetic factors that influence the risk of prostate cancer in the broader population.  Other factors, such as diet, hormone levels, and obesity, have been studied with the goal of developing strategies to reduce the risk of prostate cancer.  Although such factors may have some effect on incidence, their role appears limited."  In summary, the VA examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided medical opinions that are supported by and consistent with the evidence of record.  He gave alternative theories to address the etiology of the current prostate cancer - namely, age, ethnicity, genetic, hormonal, weight, and dietary factors.  There is no positive evidence to the contrary of these opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for prostate cancer is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on presumptive service connection of a chronic disease or based on continuity of symptomatology since his military discharge.  There is no medical evidence or credible lay evidence that the Veteran's prostate cancer manifested to a compensable degree within a year of his discharge from service.  Moreover, any relationship between the current prostate cancer and genitourinary symptoms experienced over the years must be established by medical evidence because prostate cancer may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  
Here, the medical opinion evidence is against the claim.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse, as well as the articles and photographs submitted by the Veteran.  The Board acknowledges that the Veteran and his spouse are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.
Although the Veteran and his spouse are competent to report when the Veteran was diagnosed with prostate cancer and that the Veteran does not have a family history of prostate cancer, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Regarding the Veteran's assertions that his prostate cancer was caused by in-service herbicide, asbestos, or chemical exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion. The effect of asbestos and chemicals on the prostate involves a complex medical question requiring medical expertise and expertise on the effect of toxins and chemical compounds on organs.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his prostate cancer to in-service asbestos or chemical exposures have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current prostate cancer was not related to in-service asbestos or chemical exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  Also, there is no persuasive credible evidence of in-service herbicide exposure.  The Service Department evidence does not substantiate the claim, and the Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that he was exposed to such compounds in the manner as alleged. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide, asbestos, and chemical exposure, is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide, asbestos, and chemical exposure, is denied.


REMAND

Regarding the heart and diabetes mellitus claims, these claims come on appeal from March 2015 and April 2016 rating decisions that denied the claims.  In March 2016 and May 2016, the Veteran submitted NODs with the rating decisions.  To date, the AOJ has not issued a SOC on the claims in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a SOC on the issues of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for chronic heart failure and entitlement to service connection for Type II diabetes mellitus.  A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


